Title: From Thomas Jefferson to the Senate and the House of Representatives, 22 December 1801
From: Jefferson, Thomas
To: Senate,House of Representatives


          
            Gentlemen of the Senate and ofthe House of Representatives.
          
          I now inclose sundry documents supplementary to those communicated to you with my message at the commencement of the session. two others, of considerable importance, the one relating to our transactions with the Barbary powers, the other presenting a view of the offices of the government, shall be communicated as soon as they can be compleated.
          
            Th: JeffersonDec. 22. 1801.
          
         